Citation Nr: 1112845	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  06-23 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for psychiatric disability other than anxiety state, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for anxiety state and if so, whether the claim should be granted.

3.  Entitlement to service connection for migraine headaches as secondary to psychiatric disability.

4.  Entitlement to a disability rating in excess of 10 percent for hypertension.

5.  Entitlement to a compensable disability rating for residuals of infectious hepatitis.

6.  Entitlement to a compensable disability rating for residuals of a urinary tract infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in June 2003 and August 2005.

When this case was last before the Board in May 2009 the Board denied service connection for a skin disorder and also denied service connection for migraine headaches on a direct basis.  The Board's action remanded the issues identified on the title page for further development; the case has now been returned to the Board for further appellate action.


REMAND

The record reflects that the Veteran was scheduled for VA examinations in response to each of these claims in May 2007 but failed to report to the examinations.  His failure to report for the VA examinations was noted in the Supplemental Statement of the Case issued in July 2007.  In correspondence associated with the claims files after the case was forwarded to the Board, the Veteran stated that he did not recall receiving notice of the examinations and requested that the examinations be rescheduled.  In light of these circumstances, the Board has concluded that the Veteran should be afforded another opportunity to report for the VA examinations.

The Board further notes that the Veteran was denied entitlement to service connection for a diagnosed anxiety state in a Board decision issued in July 1975.  He has appealed a rating decision denying his claim for service connection for PTSD.  The record reflects that he has been diagnosed with PTSD and other acquired psychiatric disorders.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for posttraumatic stress disorder (PTSD) should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  

The Board has recharacterized the psychiatric issues on appeal in accordance with the Court's decision.  However, the originating agency has not undertaken appropriate development with respect to a claim to reopen a claim for service connection for an anxiety state or the claim for service connection for psychiatric disability other than PTSD and an anxiety state, nor has the originating agency adjudicated these claims.  Therefore, the originating agency should comply with VA's duties to notify and assist the Veteran and then adjudicate these claims before they are decided by the Board.

Finally, the Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Although the Board has not found the liberalizing criteria to be applicable to the facts of this case, the originating agency should have an opportunity to consider the liberalizing criteria before the Board decides the Veteran's claim for service connection for PTSD.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be provided all required notice in response to his claim to reopen a claim for service connection for anxiety state and his claim for service connection for psychiatric disability other than PTSD and anxiety state.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to any of the Veteran's claims.

3.  Then, the Veteran should be scheduled for the PTSD examination ordered in the Board's May 2009 remand directive.  The RO or the AMC should ensure that the examination report is in compliance with the Board's directive.

4.  The Veteran should also be scheduled for VA examinations to determine the current degree of severity of his hypertension, urinary tract infections and hepatitis.  The RO or the AMC should ensure that the examination reports provide all information required for rating purposes.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

